Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/13/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
JP’328 teaches “The holes 105 are radially formed toward the inside of the blade groove 106.” Per an English language translation of the description of the JP’328 references as provided via Espacenet.  The groove of JP’328 is not a land as presently claimed.  Furthermore, in accordance with the interview summary above, the Office agreed that clarifying that the outlet are disposed through a corresponding one of the lands will overcome the current rejections in light of JP’328.
Examiner respectfully disagrees.  As can best be seen in Figure 4 of JP’328, the tool bit includes two lands 106 and two helical flutes formed between the lands 106.  The lands and the flutes extend helically along the tool bit axis (See Figure 4).  An outlet 105 is disposed through a corresponding one of the lands 106 which is indicated by the usage of a solid line for the outlet 105 while a dashed line is used for an outlet exiting on an opposite side (See Figure 4).  Furthermore, the English translation attached herein states “…an injection hole 105 of cutting oil is radially formed toward a blade groove 106.” [0003].  The blade groove 106 is merely the recessed portion of the land formed between the margins of the tool bit which can be clearly seen in Figure 4 of JP’328 (See Figure Below).  Additionally, Examiner’s indication that the amendment would overcome the prior art was dependent on Attorney Kapp’s representation of the English translation of the Japanese reference, however, after reviewing the English translation provided as well as the English transitional attached herein, Examiner disagrees with the conclusion that the outlet 105 is formed in the flute and not the land.  As can clearly be seen in the Figure below, the outlet 105 is formed in the land 106.


    PNG
    media_image1.png
    374
    426
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722